Citation Nr: 0928785	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  05-17 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for hypothyroidism, to 
include consideration as due to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from September 1945 to April 
1949.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs Regional Office (RO).  

A hearing was held at the Board before the undersigned 
Veterans Law Judge in May 2007.  

The Board remanded the case for additional development of 
evidence in June 2007 and May 2008.  The case has now been 
returned to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

Hypothyroidism was not present until many years after 
service, and the preponderance of the competent evidence 
shows that it is not related to any incident during service, 
to include radiation exposure.


CONCLUSION OF LAW

Hypothyroidism, claimed as due to ionizing radiation, was not 
incurred in or aggravated by active service, and may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to provide specific notification to the 
Veteran and assist him with the development of evidence 
pursuant to the Veterans Claims Assistance Act (VCAA).  The 
Board finds that the content requirements of a notification 
letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Letters from the RO dated in April 
2005 and March 2006 provided the Veteran with an explanation 
of the type of evidence necessary to substantiate his claim, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  The March 2006 letter provided information 
regarding the potential assignment of ratings and effective 
dates in the event service connection is granted.  There was 
no prejudice resulting from the timing of the letters because 
Veteran was afforded an appropriate period of time following 
the issuance of the letters to submit evidence, and his claim 
was subsequently readjudicated.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes, therefore, that 
the appeal may be adjudicated without a remand for further 
notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  The RO made multiple attempts to obtain 
earlier VA treatment records, but was notified by the VA 
Medical Centers that all available records had been provided.  
The Board concludes that further attempts to locate records 
would be futile.  The Veteran reported in April 2006 that he 
had no more information or evidence to give to the VA to 
substantiate his claim.   He has had a hearing.  A radiation 
dose assessment was obtained, and a medical opinion was 
prepared based on that dose assessment.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the Veteran's claim.  Therefore, no further assistance to the 
Veteran with the development of evidence is required.  

Service connection may be granted for disability because of a 
disease or injury that was incurred or aggravated by service.  
38 U.S.C.A. § 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.303.  If 
a chronic disorder such as an endocrinopathy is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. 
Cir. 1997).  First, there are certain types of cancer which 
will be presumptively service connected for radiation-exposed 
Veterans.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  The 
regulation states that, if the Veteran has one of the 
radiogenic diseases, the case will be referred to the Under 
Secretary for Benefits for review as to whether sound 
scientific medical evidence supports the conclusion that it 
is at least as likely as not that the Veteran's disease 
resulted from radiation exposure during service.  Third, 
direct service connection can be established by "show[ing] 
that the disease or malady was incurred during or aggravated 
by service, a task which includes the difficult burden of 
tracing causation to a condition or event during service."  
See Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 1994).

The Veteran testified before the undersigned Veterans Law 
Judge during a hearing held in May 2007.  The Veteran 
testified that while in service he was aboard a ship near the 
Bikini islands during atomic testing.  He said that this duty 
aboard the ship involved shutting valves of water pipes 
whenever a Geiger counter indicated that there was a high 
radiation level in the sea water being pumped though the 
pipes.  The Veteran further stated that he was hospitalized 
in service and he believed that this was the result of 
exposure to radiation.  The Veteran also reported that on 
December 23, 1949, he went to a VA hospital and later that 
month he was told that he would have to be on a thyroid 
medicine, and he had been on it ever since.  He also stated 
that he had been getting examined and having his blood tested 
every six months for the past 59 years.  At the hearing, the 
Veteran's representative noted that the Veteran had been 
shown to have radiation exposure while serving in Operation 
CROSSROADS in 1946.  The representative further argued that 
dose estimates are speculative, and that reasonable doubt 
should be resolved in favor of the Veteran.  The 
representative noted that there are multiple opinions that 
weigh in favor of the claim.   

The Veteran's service medical records do not contain any 
references to hypothyroidism.  Service medical records dated 
in February 1946 indicate that the Veteran had continuing 
complaints of chills and fever, and that the initial 
diagnosis was catarrhal fever.  Examination at that time 
revealed a temperature of 104 degrees, clear skin, and slight 
adenopathy.  Several days later the diagnosis was changed to 
undetermined based on a concurrent finding of malaria.  It 
was noted that the Veteran reported that he had had malaria 
each year for eight years, and examination revealed that his 
temperature had risen to 105 degrees.  Treatment consisted of 
symptomatic care, and the Veteran was transferred to the 
United States Naval Hospital in San Diego, California.

Subsequent service medical records dated in February 1946 
from the United States Naval Hospital in San Diego, 
California, reflect that the Veteran reported the immediate 
history of chills and fever for the previous four days, and 
that he had had malaria every summer for the previous eight 
years which was usually cured by quinine.  Physical 
examination revealed that the skin was clear and there was an 
initial impression of malaria.  Approximately a week later, 
the Veteran was noted to have no complaints, the diagnosis 
was changed from malaria to catarrhal fever, and the Veteran 
was found to be fit for duty.

January 1947 service medical records from the United States 
Naval Hospital in Bremerton, Washington, indicate that the 
Veteran was treated for trouble with his nose, and the 
Veteran reported a medical history which included scarlet 
fever and malaria, with the last attack occurring one year 
prior to this hospitalization.  A May 1947 service medical 
record from the U.S.S. Shangri-La indicates that the Veteran 
was attached to "Crossroads" on the U.S.S. Haven from April 
1946 to October 1946.

The separation examination in April 1949 revealed no recorded 
current complaints or statements of medical history 
concerning any thyroid, chronic fever, or skin disorder, 
symptoms or treatment, and the clinical evaluation was 
negative for pertinent pathology.  

The Board notes that the service medical records were 
completely silent regarding complaints or treatment for 
thyroid problems.  While the service medical records document 
an episode of fever in February 1946, the tests of atomic 
weapons at Bikini did not take place until July and August 
1946, some five or six months later. The service medical 
records fail to provide any support for the contention that 
hypothyroidism was present during service.  The Board has 
considered the Veteran's contention that some of these 
records are actually those of his twin brother, however, the 
Board finds that is unlikely given that the Veteran's name is 
clearly stated on the records.  

There is also no evidence of the presence of hypothyroidism 
within a year after service.  Although the Veteran has 
reported that he received treatment for hypothyroidism at a 
VA hospital in Detroit in 1949, records from such treatment 
cannot be located.  In addition, the Veteran's own report of 
what he was told by physicians at that time is not adequate 
to support a conclusion that he had a particular diagnosis at 
that time.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) 
('any statement of [an] appellant as to what a doctor told 
him ... is insufficient to establish a medical diagnosis.').

The Veteran filed a claim for disability compensation in 
November 1949 for a nervous condition, malaria and a burn of 
the eye, but hypothyroidism was not mentioned.  Similarly, 
the Veteran filed a claim for disability compensation in June 
1989 for malaria and cancer, but he did not make any mention 
of hypothyroidism.  The report of a disability evaluation 
examination conducted by the VA in August 1989 is likewise 
negative for references to hypothyroidism.  

The earliest medical records demonstrating the presence of 
hypothyroidism are from over 40 years after separation from 
service.  VA outpatient medical records for the period of 
November 1990 to June 1993 reflect that in November 1990, the 
Veteran complained of a thyroid disorder.  A VA record dated 
in January 1991 reflects that the Veteran reported having 
hypothyroidism for 40 years, and taking Synthroid for 38 
years.  However, the fact that the Veteran's own account of 
the etiology of his disability was recorded in his post-
service medical records is not sufficient to support the 
claim.  In LeShore v. Brown, 8 Vet.App. 406, 409 (1995), the 
Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The Board also notes initially that hypothyroidism is not a 
disability which may be presumed to be due to radiation 
exposure under either 38 C.F.R. § 3.309 or 3.311.  The 
regulations list thyroid cancer and the latter regulation 
lists non-malignant thyroid nodular disease, but the Veteran 
has not been diagnosed with either disorder.  

Significantly, however, the Veteran has presented competent 
evidence that the current disability may be related to any 
radiation exposure in service.  In this regard, a VA 
treatment record dated in September 1994 notes that the 
Veteran reported spending four months in Bikini doing A bomb 
testing.  He also stated that in 1949, he was give a 
diagnosis of having a dead thyroid.  The VA physician 
rendered an assessment of hypothyroidism likely secondary to 
radiation.  

Similarly, the report of a VA hypothyroid examination 
conducted in June 1996 includes a summary of the Veteran's 
account of being exposed to radiation in service, and 
contains an impression of hypothyroidism, secondary to 
radiation exposure.  The VA examiner stated that it was clear 
that this Veteran's hypothyroidism was related to the high 
levels of radiation that were received while he was on board 
the ship near Bikini.  The examiner stated that this is 
supported by numerous studies, and cited "The Thyroid" by 
Warner and others, Sixth Edition.  The examiner reported that 
in this text they indicate that 16 percent of those patients 
become hypothyroid, which is 10 times the normal rate.   

The evidence also includes the report of a VA endocrinology 
consultation which was conducted in August 2000.  The record 
indicates that the Veteran reported having been stationed on 
Bikini Island for 3.5 months starting in June 1946, during 
which time Nuclear tests were performed.  The VA physician 
stated that the level of exposure for such subjects was quite 
high, and the risk of hypothyroidism was approximately 10 
times that of the normal population.  The VA physician 
concluded that it was certainly possible that the Veteran's 
thyroid disease was related to this exposure.  The same VA 
physician later provided a letter dated in July 2005 in which 
he again offered the same comments, and indicated that it 
would be quite reasonable for the Veteran to seek service 
connection.

The Veteran has also presented a letter from Randy A. Alanko, 
M.D. dated in July 2005 in which he reported that the Veteran 
had documented hypothyroidism since 1949 [a statement with 
which the Board disagrees], and this was shortly after high 
dose radiation exposure at Bikini Atoll.  A recent ultrasound 
of his thyroid reportedly confirmed a lack of any thyroid 
tissue whatsoever.  Another letter dated in October 2005 from 
Dr. Alanko shows that he stated that the Veteran's loss of 
thyroid and development of hypothyroidism is as likely as not 
related to exposure to radiation.  

Finally, the Veteran has presented a letter dated in May 2006 
from Alan Rubin, M.D., in which he recounts a history given 
by the Veteran of having been exposed to atomic bomb tests 
when he was 17 years old, and of being found three years 
later to have no thyroid function.  The physician concluded 
that on the basis of the history given by the Veteran, he 
would have to conclude that it was exposure to radioactive 
iodine during the atomic testing that led to the loss of the 
thyroid gland.  The physician further stated that since the 
Veteran now took the right amount of thyroid hormone 
replacement, he should be free of symptoms.   

In light of the foregoing opinions, the RO referred the claim 
for further development of evidence, to include a dose 
estimate and an opinion with respect to the likelihood that 
the hypothyroidism resulted from the Veteran's radiation 
exposure.

A letter from the Defense Threat Reduction Agency (DTRA) 
dated in January 2005 shows that a dose reconstruction 
indicated that the Veteran's mean total external dose was 0.9 
rem, with an upper bound of 2.5 rem.  The internal committed 
dose to the thyroid was 0.15 rem.  An upper bound committed 
dose to the thyroid was 1.5 rem.  An associated report from 
the DTRA reflects that the Veteran was a confirmed 
participant of Operation CROSSROADS, and recounts the 
detailed underlying bases of the dose estimates.   

The dose estimate information was submitted to the VA Under 
Secretary of Health for an opinion as to the likelihood that 
radiation exposure in service resulted in the hypothyroidism.  

In response, in a Memorandum dated in March 2005, the VA 
Chief Public Health and Environmental Hazards Officer noted 
the dose estimates which had been provided by the DTRA, and 
stated that radiation damage to the thyroid other than 
neoplastic transformation, which resulted in hypothyroidism, 
would be an example of a deterministic effect, and that 
deterministic effects generally are considered to have a 
threshold.  It was stated that the probability of causing 
harm in most healthy individuals at dose of less than 10 rem 
as a result of deterministic effects is close to zero.  The 
memorandum cited Institute of Medicine Report, Adverse 
Reproductive Outcomes in Families of Atomic Veterans: The 
Feasibility of Epidemiologic Studies, 1995, pages 23-24.  The 
letter further explained that hypothyroidism can occur 
following high dose radiation to the thyroid (e.g. hundreds 
or thousands of rads), and occasionally has been reported 
following X-ray therapy doses as low as 1000 rads, however, 
"there is little evidence for hypothyroidism after radiation 
doses of about 2-10 rads of Iodine-131 dose to the thyroid."  
The Memorandum cited Institute of Medicine and National 
Academy of Sciences report on Exposure of the American People 
to Iodine-131 from Nevada Nuclear Bomb tests: Review of the 
National Cancer Institute Report and Public health 
Implications, 1998, pages ES-4 and 79.  The Memorandum 
concluded that in light of the above, it is unlikely that the 
Veteran's hypothyroidism can be attributed to exposure to 
ionizing radiation in-service.   

In reviewing the favorable opinions, the Board notes that 
they are based on a history of radiation exposure in service 
given by the Veteran, but none of them takes into account the 
specific dose received by the Veteran.  In fact, some of the 
opinions seem to be based on a premise that the Veteran was 
on an island rather than aboard a ship.  In any event, the 
Board notes that the opinions which are prepared without 
consideration of the specific dose estimate must be 
considered to be speculative.  A grant of service connection 
may not be based on speculation.  See Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).  

On the other hand, the opinion from the VA Chief Public 
Health and Environmental Hazards Officer quite clearly takes 
into account the specific dose estimate which was provided by 
the DTRA, and renders a scientific opinion taking into 
consideration the specific dose and the applicable scientific 
studies.  Therefore, the Board finds that this opinion, which 
weighs against the claim, has greater evidentiary value than 
the other opinions.  

In summary, the Veteran's hypothyroidism was not present 
until many years after separation from service and was not 
caused by exposure to ionizing radiation in service.  
Accordingly, the Board concludes that the hypothyroidism was 
not incurred in or aggravated by service, and may not be 
presumed to have been incurred in service.




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for hypothyroidism, claimed as due to 
ionizing radiation, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


